Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 
Claims  1-26 have been submitted for examination
Claims 1-25 have been rejected
Claims 16-26 have been allowed
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mu et al. US publication no. 2013/0308402 (Hereinafter Mu).
2.	In regard to claim 1, Mu teaches:
A semiconductor memory device comprising: 
((Figures 1 & 2 in Mu)
a memory block including memory cells; 
(Figure 2, ref. (202) in Mu)
a peripheral circuit configured to program the memory cells to a set 5program state during a test operation and perform a test erase voltage application operation on the memory cells programmed to the set program state; and 
(Figure 6, steps (606) and sections [0028]-[0029] in MU) 
control logic configured to control the peripheral circuit to count abnormal memory cells of which a threshold voltage is lower than a set 10threshold voltage among the memory cells.
(Figure 6, step (608) & (612) & (614) and sections [0029]-[0030] in Mu)
3.	In regard to claim 2, Mu teaches:
The semiconductor memory device of claim 1, wherein during the test erase voltage application operation, the peripheral circuits apply a test erase voltage to a source line of the memory block, or apply the test 5erase voltage to the source line and a bit line of the memory block.
(Sections [0022]-[0023] in Mu)
4.	In regard to claim 3, Mu teaches:
The semiconductor memory device of claim 2, wherein the test erase voltage is a voltage lower than a normal erase voltage used during a normal erase operation.
(Figures 3 ^ 4 and sections [0024]-[0025] in Mu)
5.	In regard to claim 4, Mu teaches:
The semiconductor memory device of claim 1, wherein during the test erase voltage application operation, the peripheral circuit applies a test erase voltage to a source line or the source line and a bit line, and stops an increase in the test erase voltage before the test erase voltage 52PA4259-0 equals a normal erase voltage.
(Figures 3/4/5 and sections [0007]-[0010] in Mu)
6.	In regard to claim 5, Mu teaches:
The semiconductor memory device of claim 1, wherein during the test erase voltage application operation, the peripheral circuit applies 5an erase voltage to a source line of the memory block and applies a voltage greater than a ground voltage to word lines of the memory block.
(Sections [0024]-[0026] in Mu)
7.	In regard to claim 6, Mu teaches:
The semiconductor memory device of claim 1, wherein the peripheral circuit repeatedly performs the test erase voltage application 10operation for a set number of times.
(Figure 6, steps (608) & (618) in Mu)
8.		In regard to claim 7, Mu teaches:
The semiconductor memory device of claim 1, wherein the set threshold voltage is equal to or less than a lowest threshold voltage of the set program state.
(Sections [0024]-[0026] in Mu)
9.		In regard to claim 8, Mu teaches:
The semiconductor memory device of claim 1, wherein the control logic determines the memory block as a bad block when a number of the counted abnormal memory cells is greater than a set number.
(Figure 6, steps (612) & (614) & (616) in Mu)
10.		Claims 9-15 are rejected for the same reasons as per claims 1-8.

Allowable Subject Matter
11.	Claims  16-26  allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter.  	



30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 16 (allowable features are emphasized)  
“A semiconductor memory device comprising: a memory block including memory cells; 10a peripheral circuit configured to program the memory cells in a set program state during a test operation and perform a test erase voltage application operation on the memory cells programmed in the set program state; and control logic configured to control the peripheral circuit to measure a slope of a left tail of a threshold voltage distribution of the memory cells, wherein the control logic determines the memory block as a bad block when the measured slope of the left tail is less than a set slope.”.

	Claims 17-21 depend from claim 16, are also allowable.
	Claim 22 is allowable for the same reasons as per Claim 16.
	Claims 23-26 depend from claim 22, are also allowable.
13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112